—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered September 12, 1994, convicting him of murder in the second degree (three counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the matter is remitted to the Supreme Court, Kings County, for a reconstruction hearing and report in accordance herewith and the appeal is held in abeyance in the interim. The Supreme Court shall issue its report with all convenient speed.
A reconstruction hearing is necessary to determine whether the defense counsel consented to certain parenthetical phrases contained in the verdict sheet (see, People v Damiano, 87 NY2d 477).
We reach no other issues at this time.
Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.